Title: From Benjamin Franklin to Sarah and Richard Bache, [4 October 1780]
From: Franklin, Benjamin
To: Bache, Sarah Franklin,Bache, Richard


Dear Son and Daughter,
[October 4, 1780]
I received yours of March 29 by the Nephew of Mr. Gerard; of April 29 by Mrs. Foulk and Fox; of May 2 & July 22. I continue in health, notwithstanding the omission of my yearly Journies, which I have never been able to take since my being in France; being confined necessarily by the Business; but I have a large Garden to walk in, and I take some advantage from that.
I enclose Ben’s last Letter to me, and a copy of mine to him, as you like to see our Correspondence. I gave you in a former letter the Account of his gaining a Prize by having made the best Translation from Latin into French. You will see in his Letter that he is— aiming at another.
I am glad to see the American Spirit rous’d again and I am much pleased with the Subscriptions of the Ladies and Merchants. They have confuted the assertion of the Scotch Writer, who says that Women have not the amor Patrie and that Merchants are attach’d to no Country.
Send me your German as well as English News-Papers. I want also for a Friend a little piece on the Delaware Indian Language, printed by Mr. Miller for the Moravians.
Temple is well and sends his Duty. He is my right hand. I am ever, with love to the Children Your affectionate Father
B. Franklin
